TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
Court of Appeals No. (If known): 12 - 15          -    00054            -3/30/2015
                                                                             CV 9:53:14 AM
                                                                              CATHY S. LUSK
Trial Court Style:                                                                Clerk
                       Sabre Energy Corporation, SonCo Holdings, LLC, Van W. Mounts   and Edwin
Wesley Sano v. Well-Pro Services, L.P.

Trial Court & County:         CCL-2 Gregg County         Trial Court No.:    2012-1207-CCL2

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due:           3-18-2015

Anticipated Number of Pages of Record:       185 pages plus exhibits

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


⌧      to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
       pay the required fee or to make arrangements to pay the fee for preparing the record.
       my duties listed below preclude working on this record:


⌧      Other. (Explain.): Received payment on March 27, 2015


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by April 20, 2015, and
I hereby request an additional       30           days within which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

3-30-2015                               /s/ Sheryl A. Bowen
Date:                                  Signature

903-234-3111                           Sheryl A. Bowen
Office Phone Number                    Printed Name

Sheryl.bowen@co.gregg.tx.us            Official Court Reporter
E-mail Address (if available)          Official Title
                                             th
Trial Clerk's/Court Reporter's Request for Ext/12 CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):



Name: Mr. Gregory D. Smith                                 Name:       Mr. Kyle Kutch

Address: 100 E. Ferguson, Suite 500                        Address: 211 E. Tyler Street, Suite 600G

        Tyler, Texas 75702                                            Longview, Texas 75601

Phone no.:              903-510-5222                       Phone no.:      903-236-8788

Attorney for:        Appellant                             Attorney for: Appellee

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):

Name:                                                      Name:

Address:                                                   Address:



Phone no.:                                                 Phone no.:

Attorney for:                                              Attorney for:



Additional                               information,                                 if                       any: